Citation Nr: 1637489	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  12-08 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability.

2.  Entitlement to service connection for right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Wishard, Counsel



INTRODUCTION

The Veteran had active military service from September 1976 to September 1979.  

These matters come before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas. 

These matters were previously before the Board in September 2015 and were remanded for further development.  They have now returned to the Board for further appellate consideration.  The Board finds that there has been substantial compliance with the directives of its remand.   


FINDINGS OF FACT

1.  The Veteran had normal knees upon separation from service.

2.  The earliest clinical evidence of a knee disability is more than three decades after separation from service.

3.  The most probative evidence of record is against a finding that the Veteran has a knee disability causally related to, or aggravated by, active service. 

4.  The earliest clinical evidence of right ear hearing loss disability for VA purposes is more than three decades after separation from service.

5.  The most probative evidence of record is against a finding that the Veteran's right ear hearing loss is causally related to, or aggravated by, active service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral knee disability have not been met. 38  U.S.C.A. §§ 1101, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for service connection for bilateral hearing loss disability have not been met. 38  U.S.C.A. §§ 1101, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran reported that he underwent surgery on his right knee within a year of discharge from service.  However, despite VA correspondence notifying the Veteran that he should submit pertinent records or authorization for such, he did not provide such records and did not provide authorization for VA to obtain the records from September 1979 to September 1980.  He only provided authorization for the time period of September 1980 to September 1981; the claims file includes a response to a request for those records that there is no record of the Veteran having treatment at the facility.  See  February 2012 correspondence from the University of Texas medical facility.  As the Veteran has been unable to provide information that is essential in obtaining the putative evidence, VA does not have a further duty to assist the Veteran.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   


Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  For chronic diseases listed in 38 C.F.R. § 3.309(a), including arthritis and organic disease of the nervous system, such as sensorineural hearing loss, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Bilateral Knee Disability

The Veteran has been diagnosed with degenerative joint disease of the patellofemoral compartment with chondrocalcinosis and effusion.  See December 2015 imaging record.

The Veteran's STRs are negative for complaints of knee joint pain or other symptoms.  The Board notes that January 1979 STRs reflect that the Veteran sought treatment for an injury of a puncture wound/laceration with metal to the right tibia/fibula during bridge training.  The Veteran was treated with sterile water, betadine (i.e. antiseptic), and gauze.  He was to have no PT (physical training), or prolonged standing for two weeks.  The report does not reflect complaints of internal joint pain or injury.

The Veteran's September 1979 report of medical examination for separation purposes (ETS)(expiration of term of service) reflects that the Veteran's lower extremities were normal upon clinical examination.  The Veteran's corresponding report of medical history reflects that he denied having a trick or locked knee.  He also denied lameness, and denied bone, joint, or other deformity.  Notably, the Veteran did report that he was unsure of other complaints; (i.e. colds, high or low blood pressure, tumor) however, his knees were not among them. 

The Veteran separated from service in September 1979.  The earliest clinical evidence of a knee disability is in 2015, more than three decades after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Service connection is not warranted on a presumptive basis for arthritis as the preponderance of the evidence is against a finding that arthritis was manifested within the first post-service year.

A December 2015 VA examination report reflects that the Veteran reported that he was playing basketball a year after service and injured his knee with resulting surgery.  He reported that six months later, he fell on the right knee and fractured the paella.  He reported no injury or surgery to the left knee.  Upon range of motion examination in 2015, the Veteran had normal ranges with no evidence of pain noted on examination or with weight bearing.  There was no localized tenderness or pain on palpation of the joint or associated soft tissue.  He also had full muscle strength.  There was no history of recurrent subluxation or lateral instability, and the Veteran had normal stability on examination.  The Veteran reported period recurrent effusion and that he used a brace occasionally.  The Veteran was diagnosed, with imaging studies, with arthritis.

The 2015 examiner opined that it is less likely as not that the Veteran has a knee disability causally related to service.  The examiner's opinion was based on the lack of STRs noting a knee problem, the current examination findings, and the Veteran's statements as to his knee complaints post service.  The examiner noted that the Veteran reported injuring his knee on two occasions post service and opined that that the Veteran's ability to play basketball post service and prior to his post service injuries was against a finding of a chronic injury incurred in service.  In addition, the Board notes that the Veteran has not reported a specific accident/injury in service. 

In his January 2012 notice of disagreement (VA Form 21-4138), the Veteran reported that he underwent surgery on his right knee within a year of discharge from service.  He authorized a release of private records from September 1980 to September 1981.  However, this would have been more than a year after separation from service, and after his reported post service two injuries. 

In a March 2012 statement (VA Form 9), the Veteran stated that he has "had pain and swelling" of his knees since he was discharged from the service.  The Board finds that this statement lacks probative value.

With regard to this statement, the Board acknowledges that the Veteran is competent to state that he has had symptoms such as pain and swelling even though the symptoms were not recorded during service.  However, as the STRs lack the documentation of the combination of manifestations sufficient to identify a knee disability, and sufficient observation to establish chronicity during service and as chronicity in service is not adequately supported by the STRs, then a showing of continuity of symptomatology after service is required to support the claims.  38 C.F.R. § 3.303(b).  The Veteran's statements regarding complaints since service lack credibility as they are inconsistent with the contemporaneous STRs which note a normal examination upon separation, and importantly, also reflect that the Veteran denied knee problems upon separation.  The statements regarding continuity are also inconsistent with the medical history and lay statements he provided to the 2015 VA examiner where the earliest knee problem noted was a post-service knee injury.   

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of the joints, and arthritis due to trauma, use, or age. 
The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Right Ear Hearing Loss Disability

The Veteran avers that he has right ear hearing loss disability as a result of active service.  The Board finds, for the reasons noted below, that service connection for right ear hearing loss disability is not warranted.

With regard to hearing protection in service, the Veteran contends that he was a truck driver and fired weapons, and that he used hearing protection.  His military service records reflect he was a structure specialist in service.  An August 1977 hearing conservation data form reflects that he was provided with ear muffs.  The STRs reflect that on October 5, 1978, the Veteran was fitted with single flange ear protection.  

With regard to hearing protection after service, the Veteran has reported that he was a truck driver for 11 years without hearing protection and a corrections officer for almost two decades with hearing protection, that he participated in hunting or recreational shooting without hearing protection, that he used power tools without hearing protection, and that he had exposure to loud music with hearing protection.  

The Veteran's September 1976 report of medical examination for entrance purposes reflects that his hearing acuity upon audiology testing was as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
20
-
35

In Hensley v. Brown, 5 Vet. App. 155 (1993) the Court held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Thus, the Veteran had some degree of hearing loss upon entrance.  

An August 1977 Hearing Conservation Data Form reflects that the Veteran's hearing acuity upon audiology testing was follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
0
5

The 1977 form reflects that there was no new case of noise inducted hearing loss.  

The Veteran's September 1979 report of medical examination for separation purposes reflects that his hearing acuity upon audiology testing was as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
30
25
30

The Veteran's corresponding September 1979 report of medical history reflects that he denied noticing a hearing loss.  

There are no clinical records or other evidence in the three decades after separation from service which reflect that the Veteran had hearing loss.  The earliest contention of hearing loss is in 2011.  

An October 2011 QTC examination report reflects that the Veteran reported hearing loss for three years.  He indicated that he was "unable to recall an incident or time when he first noticed a hearing loss."

The 2011 examination results reflect that his hearing was as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
25
30

He had a speech recognition score of 72 percent in the right ear.  The examiner found that based on the Veteran's pre and post service threshold comparisons, acquired hearing loss during the service can be ruled out.  Therefore, it is less likely as not that the claimant's hearing loss is related to service.  

In his VA Form 9 dated in March 2012, the Veteran reported that he has had problems with his hearing since he was discharged from service.  The Board finds that this statement lacks credibility because it is inconsistent with both his statement made upon separation from service in 1979 (where he denied noticing a hearing loss) and his statements made in 2011 (where he reported hearing loss for three years and was unable to identify a specific incident or time when he first noticed hearing loss).  

The claims file includes a December 2015 VA examination report.  It reflects the following test results:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
25
40

His word recognition score was 96 percent for the right ear.  

A December 2015 addendum to the report reflects the opinion of the examiner that it is less likely as not that the Veteran has a right ear hearing loss disability due to service.  The examiner noted, as follows:

Veteran's medical records were reviewed in VBMS. Review of his records revealed that he enlisted with a mild hearing loss in the right ear. At discharge, there was no significant shift in his hearing. Based on the fact that his hearing did not significantly shift from enlistment to discharge, it is my opinion that his right ear hearing loss is not related to his military noise exposure. Regarding the etiology of the right ear: Veteran enlisted into the military with a mild high frequency hearing loss in 1976. The etiology of his pre-existing hearing loss is speculation. His pre-existing high frequency loss may be related to noise exposure. If the veteran has a family history of hearing loss that may also be a cause. Again, I can only speculate on a cause of a hearing loss from before 1976. It is important just to note though that there was no significant shift in his pre-existing hearing loss from enlistment to discharge.  His pre-existing hearing loss was not aggravated by his military career. 

The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  To this extent, the Board finds that the Veteran is competent to report that he has current difficulty with hearing.  However, the Veteran has not been shown to have the experience, education, or training necessary to render a competent opinion as to etiology given the facts in his situation, especially given his abnormal hearing upon entrance and his reported post service noise exposure.

When considering the record as a whole, service connection is not warranted.  The Board has considered all of the Veteran's contentions, as well as the pertinent case law, to include Hensley v. Brown, 5 Vet. App. 155 (1993).  The Board acknowledges that a hearing loss disability for VA purposes need not be shown in service for service connection to be warranted at a later date.  However, the preponderance of the evidence is against a finding that his current right hearing loss disability is related to service, began in service, or may be presumed to have begun in service.  [Given that hearing loss disability was not "noted" on his entrance examination, the Veteran is afforded the presumption of soundness with respect to his hearing loss].  At no time in service was his hearing considered disabling for VA benefits purposes, and right ear hearing loss was not manifest to a compensable degree within a year of service.  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral knee disability is denied.

Entitlement to service connection for right ear hearing loss disability is denied.



______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


